 FETZER TELEVISION, INC.557bargaining unit described below with respect to rates of pay,wages, hours, and other conditions of employment, and, if an un-derstanding is reached, embody such an understanding in a signedagreement.WE WILL NOT in any like or related manner interfere withthe efforts of International Brotherhood of Pulp, Sulphite andPaper Mill Workers, AFL-CIO, to bargain on behalf of suchemployees.The appropriate unit consists of the following employees atour Camden plants :All compositors, linotype operators, lockup men, letterpresspressmen, their assistants and apprentices, offset preliminaryworkers, including artists, pasteup, strippers, copy checkers,cameramen, platemakers, and preparers of copy, offset press-men, their assistants and apprentices, web pressmen, webpress trainees, inserter operators, shipping clerks, labelingmachine operators, mailers, strippers, platemakers, materialhandlers, packers, bindery workers, janitors and plant cleri-cal employees, excluding office clerical employees, watchmen,guards, temporary employees, and supervisors as defined inthe Act.THE HURLEY COMPANY, INC., ANDHURLEY PRESS, INC.Employer.-Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 714 Falls Building, 22 North Front Street, Memphis, Tennessee,Telephone Number, Jackson 7-5451, if they have any question concern-ing this notice or compliance with its provisions.Fetzer Television,Inc.andNational Association of BroadcastEmployees and Technicians,AFL-CIO.Case No. 7-CA-3189.March 26, 1962DECISION AND ORDEROn December 28, 1961, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and1136NLRB No. 51. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent, the General Counsel,and the Charging Party filed exceptions to the Intermediate Reportand briefs in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and briefs, and hereby adopts the findings, conclusions, andrecommendationsof the Trial Examiner, with the modifications notedbelow.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Fetzer Tele-vision, Inc., Cadillac,Michigan, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with National Association ofBroadcast Employees and Technicians, AFL-CIO, as the exclusivebargaining representative of all its employees in the certified bar-gaining unit, including refusing to furnish wage data and other in-formation as to such personnel, and instituting unilateral changes inwages, hours, and working conditions in derogation of the duty tobargain with the aforesaid Union.(b) In any manner interfering with or obstructing the efforts ofthe aforesaid Union to bargain collectively with it.2.Take the following affirmative action designed to effectuate thepoliciesof the Act :(a)Upon request, bargain collectively in good faith with NationalAssociation of Broadcast Employees and Technicians, AFL-CIO, asi The General Counsel and the Charging Party except to the omission from the orderand notice of provisions ordering Respondent to supply wage information and to ceasemaking unilateral changes in wages, hours,or other conditions of employment with respectto employees in the bargaining unitWe find merit in these exceptions and accordinglyamend the order and noticeWe also find merit in the Charging Party's exception as tothe omission by the Trial Examiner of Mike Jones from the findings as an employee forwhom the Respondent was required to furnish wage dataThe vast majority of Jones'work appears,from the evidence in the record,to have been included in the bargainingunit and only sporadically did he perform"on-the-air" work,an excluded classificationAccordingly,he appropriately belonged in the unit and the refusal to furnish his wagedata or similar data for the employee now performing the duties of Jones, to the extentthose duties belong in the unit, is violative of the Act.Cf.Denver-Colorado Springa-Pueblo Motor Way,129 NLRB 1184. FETZER TELEVISION, INC.559the exclusive representative of all employees in the certified bargain-ing unit, and, specifically, furnish requested wage and other pertinentinformation as to the employees in the certified bargaining unit.(b)Revoke the unilateral changes instituted on January 1, 1961,with respect to the method of salary payment, and revert to the semi-monthly salary payment existing prior to January 1, 1961, if NationalAssociation of Broadcast Employees and Technicians, AFL-CIO, sorequests.(c)Post at its television station and downtown offices at Cadillac,Michigan, and vicinity, copies of the notice attached hereto marked"Appendix." 2 Copies of such notice, to be furnished by the RegionalDirector for the Seventh Region, shall, after being duly signed by arepresentative of the Respondent, be posted by the Respondent im-mediately upon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notice is not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Seventh Region, in writ-ing,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL, upon request, bargain collectively in good faith withNational Association of Broadcast Employees and Technicians,AFL-CIO, as the exclusive representative of all our technicaland production employees in the certified bargaining unit, and,specifically, will furnish all requested wage and other pertinentinformation as to the employees in the certified bargaining unit.WE WILL revoke the unilateral changes instituted on January 1,1961, with respect to the method of salary payment and revertto the semimonthly salary payment existing prior to January 1,1961, if National Association of Broadcast Employees and Tech-nicians, AFL-CIO, so requests.AVE WILL NOT in any manner interfere with or obstruct theefforts of National Association of Broadcast Employees and Tech- 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDnicians,AFL-CIO, to bargain collectively with Fetzer Tele-vision, Inc.FETZER TELEVISION, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Regional Office,Industrial Building, 232 W. Grand River, Detroit 26, Michigan, Tele-phone Number, Woodward 2-3830, if they have any question concern-ing this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding brought under Section 10(b) of the National Labor Relations Act,as amended, 29 U.S. Code, Section151, et seq.(herein called the Act), was heardbefore Lee J. Best, the duly designated Trial Examiner, at Cadillac, Michigan, onOctober 18 and 19, 1961, pursuant to notice and with all parties represented.Theprincipal issue litigated was whether the Respondent, Fetzer Television, Inc., on andafter November 22, 1960, in violation of Section 8(a) (l) and (5) of the Act, refusedto bargain in good faith with the Union, National Association of Broadcast Employ-ees and Technicians, AFL-CIO, as the duly certified bargaining representative ofemployees in the appropriate unit for the purposes of collective bargaining.From my observation of the witnesses, and upon the entire recordin the case, Imake the following:FINDINGS OF FACT1.BUSINESS OF THE RESPONDENTFetzer Television,Inc, is a corporation wholly owned and controlled by FetzerBroadcasting Company, organized and existing under the laws of the State of Michi-gan, having its principal office and operating station,WWTV,at Cadillac,Michigan,which is the only station involved in this case.Respondent is licensed by the FederalCommunications Commission,does a gross annual business in excess of $100,000,and receives annual revenues exceeding$25,000 for services to enterprises outsidesaid State.I find,therefore,that Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDNational Association of Broadcast Employees and Technicians, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act, existing in wholeor in part for the purpose of representing employeesin dealingwith employers con-cerning grievances, labor disputes, wages, rates of pay, hours of employment, andconditions of work.III.THE UNFAIR LABOR PRACTICESA. Historical backgroundThe Trial Examiner herein has been requested to take judicial notice of the findingsand orders in prior cases before the Board, to wit: Case No. 7-RC-4176 (not pub-lished in NLRB volumes) in which the Union was on November 2, 1959, duly certi-fied as the exclusive representative for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other conditions of employ-ment, of all employees of the Respondent in a unit consisting of "All technical andproduction employees at the Employer's Cadillac, Michigan, television station, includ-ing the continuity director, the switcher-technical director, and regularly employedpart-time employees, but excluding on-the-air personnel, the program director,traffic department personnel, office clerical employees, salesmen, watchmen, guards, FETZER TELEVISION, INC.561and supervisors as defined in the Act." 1With respect to this unit judicial notice isalso taken of the Board findings and orders in Case No. 7-RC-3697 (not publishedinNLRB volumes),Sparton Broadcasting Company (WWTV),predecessor ownerand employer of the Respondent.In Case No. 7-CA-2567 (129 NLRB 660) heard before Trial Examiner SydneyS.Asher, Jr, on March 2 and 3, 1960, the Board adopted findings, conclusions, andrecommendations of the Trial Examiner to the effect that immediately following therepresentation hearing in Case No. 7-RC-4176 on August 14, 1959, SupervisorRichard Dwight Wheeler (operations manager) told Dawn Kennedy (employee)that most of the trouble had been caused by Quinton Daily trying to get the Unionin, and "if he wasn't such a good engineer, he would have been discharged longago"-that about 2 weeks before the election held on October 23, 1959, ChiefAnnouncer Paul Hill (supervisor) told Jack Arrington (employee) that Vice Presi-dent Cletus E. Ellerman (general manager) "wasn't going to stand for, that hewouldn't monkey around with the guys this time like he did a year ago; that chop-chop, we'd be going down the old country road"-that within a month after theelection held on October 23, 1959, Supervisor Paul Hill told Jacobson (employee)that the Respondent wanted to be prepared in case of a strike and added: "There'sgoing to be a lot of dead flies swept away." The Board further found therein thatthe Respondent discriminated in regard to the hire or tenure of employment of Gor-don Stone on October 30, 1959, to discourage membership in the Union, by relievinghim of certain maintenance duties theretofore performed by him at station WWTV.Petition of the Board for enforcement of its order in that case was granted by theUnited States Court of Appeals for the Sixth Circuit on October 12, 1961.In Case No. 7-CA-2736 (431 NLRB 821),2 heard before Trial Examiner OwsleyVose on August 1 and 2, 1960, the Board adopted findings, conclusions, and recom-mendations of the Trial Examiner to the effect that the Respondent on and afterNovember 24, 1959, refused to bargain in good faith with the Union as the exclusiverepresentative of its employees in the certified unit in violation of Section 8(a) (5)and (1) of the Act. In that case the Trial Examiner and the Board foundinteraliathat interpretation of the unit description as stated in the Board's certificationwas in dispute, and apparently sustained a contention of the Respondent that em-ployees performing building maintenance and janitorial work (exclusively) were notincluded in the appropriate unit.3The Respondent also contended that Edberg,Bradshaw, and McDuffie (engineers) had been removed from the unit by promotionto supervisory classifications, but the Trial Examiner and the Board found that theRespondent's attempt to exclude Bradshaw and McDuffie from this comparativelysmall unit (about 13 employees) constituted an effort to "water down" or weakenthe Union's representation in the unit, and that it further reflects the Respondent'sbad faith in the negotiations. It was further found that during the negotiations onFebruary 12, 1960, Ellerman explained at this meeting that he was not making anystipulations on any particular subject because he was opposed to negotiating piece-meal, and would reserve agreement until the whole contract could be agreed upon;and that at the meeting on April 1, 1960, Ellerman announced his philosophy, asfollows:By the philosophy I have always used in any of these negotiations is the factthat if a demand was made then I felt there should be a concession given Itcouldn't just all be demands. I didn't feel I had to concede anything justbecause there was a series of demands given.Every time there was a requestmade I asked for something back.In the foregoing Case No. 7-CA-2736, the Trial Examiner and the Board foundthat "While the Union throughout the negotiations was seeking some form of unionsecurity, seniority in layoffs, and arbitration of undisposed of grievances, the negoti-ations never reached the stage of resolving the disagreement on these issues becauseof the Respondent's general approach to the negotiations"-"that the Respondent didnot approach the negotiations as a whole with the attitude of settlement throughgive and take which the Act requires."'By footnote 2 to its Decision and Direction of Election issued on September 20 1959,the Board explained that on-the-air personnel and the program director regulaily appearbefore the TV cameras and were excluded as talent employees without a determination ofsupervisory status-and that traffic personnel and office clericals were excluded becausethey worked in the station office approximately 9 miles from the transmitter stationZNow pending before the United States Court of Appeals for the Sixth Circuit on peti-tion of Respondent to review3 See footnote 6 of the Trial Examiner's Intermediate Report and Recommended Order 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Refusal to bargainsinceNovember 22, 1960Complaint issued by the General Counsel in the instant case on August 25, 1961,alleged in paragraph No. 10 thereof that on or about November 22, 1960, Respond-ent refused, and at all times since, continuing to the date hereof, has refused andisnow refusing to bargain in good faith with the Union as the representative of theemployees in the bargaining unit described in paragraph No. 6 above. Particularacts by the Respondent which constitute such refusal to bargain in good faith includethe following:(a)Commencing on or about November 22, 1960, and at all times thereafter,Respondent did refuse to bargain collectively in good faith with the Union as theexclusive collective-bargaining representative of all the employees in the unit de-scribed above in paragraph No.6, in that the Respondent has conducted negotia-tions with a fixed intention of not entering into any final or binding collective-bargaining agreement.(b)On or about March 26, 1961, and at all time since, the Union has requestedthe Respondent to furnish to the Union data relating to changes in unit personnel.The Respondent has refused and continuesto refuse to furnish to the Union datarelating to changes in unit personnel.(c)On or about January 1, 1961, the Respondentunilaterally changed the exist-ingwages,hours, and other conditions of employment by changingunitemployeesfrom a salary to an hourlybasis andby paying said employees every 2 weeks whenthe former payment method had been the 1st and 15th of every month.(d)On or about March 22, 1961, the Respondent, without a good-faith doubt asto the majority status of the Union,refused to meet and/or bargain with theUnion.Following the hearing in Case No. 7-CA-2736 before Trial Examiner Vose onAugust 1 and 2, 1960, a total of 10 meetings of the negotiating parties were heldin the station office in Cadillac, Michigan-on August 24, 1960, for 2 sessions;August 25 for the morning; September 7 for 2 sessions; September 8 for themorning; September 19 for 2 sessions; September 20 for the morning; October 27for 2 sessions; October 28 for the morning; January 13, 1961, for 2 sessions; and onAugust 1, 1961.1.Meeting of August 24, 1960At this and all subsequent meetings the chief negotiators were Kevin C. Efroym-son, attorney for the Union, and Cletus E. Ellerman, vice president and generalmanager, for the Respondent. Initially both parties agreed that the five basic con-tract subjects in issue were (1) binding arbitration of grievances, (2) seniority pro-visions, (3) probation period for engineers, (4) union-security provisions, and(5) wages and hours.Written proposals previously submitted by the Union and theRespondent afforded a basis for discussions that followed.The Union requestedRespondent to furnish it with a list of all employees and current wage rates.Ellerman refused to furnish information in the presence of Norman Bradshaw (al-leged supervisor), but subsequently did furnish such information as to all employeesexcept some alleged not to be included in the bargaining unt.The Union againproposed some form of binding arbitration with respect to resolving grievances, butEllerman said he would not agree to any form of binding arbitration unless paid forby the Union by giving up some other of its demands in return therefor-that he didnot want an outsider running his business, and did not feel that there was a com-petent arbitrator in the television field-that he did not object to a permanentarbitrator, but would not agree to have one from the American Arbitration Associ-ation, as suggested by the Union-and that he objected to the proposed dischargeclause in the union proposal because it would refer any grievance on discharges toarbitration.The Respondent made it clear at this meeting as in previous and sub-sequent negotiations that it was opposed to the principle of binding arbitration.The next subject discussed was seniority provisions in which the Union was seek-ing to measure severance pay, length of vacations, starting pay in wage rate classifi-cations, regular advancements in the wage scale, vacation relief employment, inter-ruptions in employment by promotions to supervisory positions, absences due toillness or vacations, etc., in terms of continuous service with the Respondent.As tosome of these provisions the Respondent would agree on conditions that anygrievance procedure involved would not culminate in binding arbitration; that noseverance pay be given to employees on voluntary termination of employment; andthat monthly sick leave of 1 day not be cumulative.At the afternoonsession,theUnion again proposed a probation period forengineers of 90 days from date of hiring instead of the current practice of 6 monthsfor engineers and only 90 days for all other production employees.Ellerman would FETZER TELEVISION, INC.563not agree to that, but proposed a 90-day probation period for all employees, pro-vided all present employees regardless of past length of service now be subjectedto such a probation period.At the end of this meeting the Union requested theRespondent to promptly furnish information by mail of any changes made affectingwages, rates, or the membership of the bargaining unit.2.Meeting of August 25, 1960At this meeting the Union proposed a union-shop clause, but the Respondent atfirst refused to consider it-then the Union proposed a checkoff of union dues.Ellerman objected, but said he would agree to accept a checkoff provision if theUnion would waive or drop its demands for binding arbitration, but the Unionwould not agree to do so. Ellerman then proposed to accept a union-shop agree-ment coupled with an overall reduction of $5 in the wage scale proposed by it (notby the Union).This proposal was rejected by the Union.The Union then pro-posed an agency shop provision, whereby nonmember employees would con-tribute dues to the organization if they refrained from becoming members thereof.Ellerman voiced opposition to requiring employees to join the Union, but would nottry to block or stop an agency shop.The next subject discussed was the probation period for engineers.Ellerman re-fused to accept the union proposal of a 90-day period, but said he would accept thatproposal if the Union would give up its demands for binding arbitration, seniorityprovisions, union-security provisions, and accept the wage scale proposed by theRespondent.The Union then proposed to accept a 6-month probation for engineersifRespondent would agree to its proposals for a union shop, seniority provisions,the union wage scale, and binding arbitration as to grievances, but Ellerman rejectedsuch counterproposals.The next subject discussed was wagesThe Union proposed a wage scale basedupon that paid at an affiliated station of Respondent at Kalamazoo, Michigan, and thecost of living, but Respondent insisted on adopting a wage scale paid by other in-dustries in the local area, citing as an example a scale compiled by the local BellTelephone Company for electricians, carpenters, general maintenance mechanics,etc., in the Cadillac, Michigan, area.3.Meeting of September 7, 1960Having on several previous occasions made both oral and written requests forwage information and changes in the composition of the bargaining unit, the Unionrenewed such inquiries at a meeting of the negotiating parties on September 7, 1960.Ellerman reported that a Miss Pat Phinney had been hired to replace Karin Carlson(artist) at a wage rate of $50 per week, and that Leonard Blondey had been hiredat $85 per week to replace Patino as the switcher-technical director included in theunit.By reason of Respondent's practice of hiring employees on a combinationhourly and weekly basis, and thereafter paying them semimonthly on the 1st and15th of each month, a disagreement arose with respect to wages paid to certainemployees.Respondent proposed to recapture alleged overpayments made to em-ployees Bass and Ellenbaas.The Union objected to this being done, and requestedRespondent to furnish a schedule of semimonthly rates at which all employees hadbeen paid.The Respondent furnished the current semimonthly rates paid to allemployees except Mike Jones (newsman), and alleged supervisors, Norman Brad-shaw, Lovel Shore, Carl Edberg, and Roy McDuffie. It also refused to furnish wageinformation concerning announcers, North, Creed, and Hartnett on the ground thatthey were ",on-the-air personnel."Respondent contends that none of these employeesare members of the bargaining unit, and had previously taken the same position withrespect to Bradshaw and McDuffie in Case No. 7-CA-2736. The Respondent nowproposed to change its method of paying employees from the semimonthly methodstraight salary to an hourly basis with pay periods at the end of each 2 weeks, therebyhaving 26 pay periods per year instead of 24 pay periods.The Union raised vigorous-objections to this being done, unless Respondent would guarantee an 8-hour dayand a 40-hour week, which would eliminate a possible reduction in pay.At this meeting the Union again proposed binding arbitration for the determina-tion of disputes arising under the contract if not resolved under a grievance procedure,a 90-day probation period for engineers, seniority provisions, and union-securityprovisions in a written contract.Ellerman again refused to consider binding arbitra-tion because it would curtail management prerogatives; proposed to eliminate anyprobation period whatsoever by placing all employees under a merit system, whichwould in effect create continuous probation for all employees; refused to consider641795-63-vo1 136-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDseniority unless subject to his proposed merit system administered by Respondent'ssupervisors;proposed to condition all wage increases on the merit system;and saidthat he would agree to a union shop in exchange for a reduction of $5 per weekin his wage proposals.The Union offered to accept a no-strike clause proposed bythe Respondent in exchange for arbitration, but Ellerman would not agree to that;but said he would waive the no-strike clause if the Union would give up its proposalsfor a union shop. Thereupon, the Union requested Ellerman to outline his companypolicies with respect to the subjects under negotiation.With respect to seniority, Ellerman said that employees had no rights apart fromthe merit system-that length of service was ,a prerequisite for wage increases subjectto examination by supervisors under the merit system as to qualification for wageincreases-that if all things were equal, the Respondent would lay off employeesaccording to seniority, but would not recognize seniority in the choice of vacationperiods.With respect to wages, it was company policy to pay employees on anhourly basis, and grant wage increases based upon length of service plus qualificationunder the merit system, but never to reduce the wages of a particular employee-that a probation period of 6 months was established for engineers, and a period of3months for all other production employees, including the continuity writer; andthat engineers were required to perform camera work.With respect to such benefits,the Company granted 1 day noncumulative sick leave each month.After 6 months'employment, employees receive 1-week severance pay and after 1-year employmentreceive 2 weeks' severance pay upon involuntary termination, but receive nothingupon voluntary terminations.With respect to rest periods and "turn around" work,the Respondent has no established policy.Ellerman further stated that it was com-pany policy to discharge employees for reduction in force, incompetence, inabilityto perform required duties, changes in operations or techniques,stealing, drinking,or any otherjust cause .44.Meeting of September 8, 1960At this meeting discussion was renewed with respect to including an arbitrationclause in the contract.Ellerman proposed that the Union give up its demands fora union shop in exchange for provisions to first exhaust a grievance procedure to settledisputes arising under the contract, and then proceed to arbitration through theAmerican Arbitration Association, provided, however, that each party reserve theright to notify the other party upon selection of an arbitrator whether it wouldaccept his decision as binding upon the parties.The Union inquired whether Re-spondent would agree to enter into such an arrangement apart from the contracton condition that, if the Union later took the position that such arrangement wasnot working out satisfactorily, the parties would submitan issue astowhethersuch arrangement was either working out or being properly used to binding arbitra-tion.In reply to this counterproposal, Ellerman said he would take it under ad-visement, but that in any event the proposal must include a waiver by the Union ofits demand for the union-shop agreement.Thereupon,the meeting terminated in noagreement.5.Meetingof September 19, 1960At this meeting the Respondent renewed its proposal to accept arbitration with eachparty reserving the right to notify the other whether it would be bound by the de-cision ofthe arbitrator.The Unionagain agreed to accept this proposal with astipulation that either party could later question the effectiveness of this arrange-ment as to reasonableness of use, and submit the issue to binding arbitration.Noagreement was reached.Further discussion ensued with respect to Respondent'sefforts to recapture alleged overpayment of wages to Bass and Ellenbaas, as to whichthe Union had raised objections.Ellerman proposed to change the pay periods fromsemimonthly to semiweekly and compute their pay on an hourly basis, but the Unioninsisted that the semimonthly payments continue.Efroymson also requested Re-spondentin futuroto inform employees what the semimonthly rate of pay would beinstead of quoting them a weekly rate as it had done in the case of Bass and Ellenbaas,thereby causing the confusion and misunderstanding that had arisen.The meetingclosed with a statement from Ellerman that he would seek legal counsel.6.Meeting of September 20, 1960At this meeting General Manager Ellerman announced to the union representativethat Respondent had decided to change its method of payment to an hourly rate rather4At the close of this meeting,Efroymson again requested Respondent to keep the Unioninformed by mail of any changes in the identity of the bargaining unit and wage rates. FETZER TELEVISION, INC.565than semimonthly.The Unionagainobjected and insisted that such change wouldhave a discriminatory effect in that a fixed amount of pay would no longer beguaran-teed and employees would not be entitled to holiday pay under Michigan law.Without further notice or negotiation with the Union, the Respondent on Septem-ber 30, 1960, unilaterally published a written memorandum to employees, as follows:5Effective January 1, 1961, all employees,non-exemptunder the wage-hourlaw will be paid on strictly an hourly basis every two weeks.This change in pay method will eliminate any misunderstandingconcerningemployees' total pay, and how the total pay is figured.The hourly rate pay method will also relieve the accounting department of agreater number of possible errors that come from miscalculations of the presentsemi-monthly figures and their combination with overtime, days off and holidaypay.The effective starting date is convenient because iteliminatesthe difficulty ofhaving to adjust long and short months when going froma semi-monthly to anhourly pay method.We feel this change is needed to strengthen our accounting procedures andto reflect the highest quality of clarification to our employees.7.Meeting of October 27, 1960At this meeting the Union raised objections to Respondent'smemorandum ofSeptember 30, 1960, but Ellerman insisted that his change in pay method would gointo effect on January 1, 1961, as announced.With respect to arbitration, theUnion proposed that the parties give it a trial for a limited period of time by sub-mitting the first three disputes arising under the contract to binding arbitration, andthen reopen the issue and allow either party to withdraw from such agreement at itsoption, but Respondent flatly rejected that proposal.With respect to a union shop,the Union proposed to give the Respondent in exchange a no-strike clause in thecontract,but Ellerman insisted that the Union also agree to a cut in wages.TheUnion then proposed to reduce its wage demands by $5 per week if the Respondentwould agree to binding arbitration,a union shop, and seniority provisions as setforth in written proposals of the Union.Ellerman asserted that he would sell eachof those clauses to the Union for a $5 reduction in his own wage proposals, whichwould reduce present wages approximately$20 per week less than the starting salariesof technicians,engineers,film editors,projectionists,and photographers already ineffect-that if the employees wanted such clauses in the contract they would have topay for them with a wage reduction of $5 for each clause; but that he would put hisown wage scale proposals into effect immediately if the Union would give up itsdemands.The Union proposed to reduce its own wage scale proposalsby $5 nerweek in exchange for each of these clauses, but the Respondent would not agreethat.The union wage proposals included fixed weekly salaries based unon a guaran-tee of 40 hours per week plus overtime;whereas, the Respondent was proposing anhourly wage for actual time worked without any guaranteed number of hours.TheUnion was proposing a built-in scale of wage increases based entirely upon seniority;whereas, the Respondent would condition any wage increases upon approval bysupervisors under a merit system.Thereupon,Ellerman announced that he wouldstand firm on his own proposals,and would not agree to any contract containingprovisions for arbitration,union shop,agency shop,seniority provisions,probationperiods, checkoff, 8-hour day with overtime over 8 hours,2 consecutive days offeach week,a 10-hour turn around on work shifts,or the wage scale proposed bythe Union;and that he would not agree for his own proposed merit system to besubject to any grievance procedure or binding arbitration.Thereupon,the meetingadjourned.8.Meeting of October 28, 1960At this meeting the question of wages was resumed.The Union requested Re-spondent to furnish a profit-and-loss statement or show his book records to theUnion.Ellerman refused to do so, and asserted that the Respondent would nevernegotiate wages on his balance sheet.He again refused to accept any proposals madeby the Union with respect to the five areas in dispute such as (1) arbitration,(2) union shop,(3) seniority,(4) probation for engineers,and (5) wages. There-upon,Ellerman asserted that an impasse had been reached,that he was discontin-uing negotiations until some future date,but would not agree on a date to resume.BNocopyof this memorandum was sent to the Union. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter,theRespondent on November 1, 1960, posted a letter(with finalcontract offer enclosed)to the Union,as follows:It is apparent,aftermany collective bargaining meetings between WWTV andNABET, that we have reached an impasseThe areas of Union shop,binding arbitration,seniority,probationary periodsand wages,have constituted a great separation in our respective positions.Notwithstanding this impasse,the company is making a final offer in the hopethat a settlement can be reached.Enclosed you will find four copies ofWWTV'sfinal contract offer.The so-called anal contract offer of the Respondent provides,as follows:This Agreement made and entered into this------day of----------1960,by and between Fetzer Television,Inc., owner and operator of TelevisionStationWWTV, Cadillac,Michigan,hereinafter called the"Employer," itslessees, successors,or assigns during the term of this Agreement,and theNationalAssociation of Broadcast Employees and Technicians,AFL-CIO,hereinafter called the "Union,"exclusive bargaining representative of all Tech-nicians and Production employees up to the rank of supervisor.BASIC PRINCIPLESThe Employer and the Union recognize their common interests in the businessof broadcasting as a responsibility which carries a mutually inherent obligationof serving in the public interest.The exercise of this responsibility to the publicwill be safeguarded by harmonious relationships which will be keyed by thebulwark of rational,commonsense methods in adjusting differences of opinionbetween all parties concerned.WHEREFORE,to these ends and in consideration of the mutual promises andagreements herein contained,the parties hereto agree as follows:ARTICLE IBargaining Unit-Recognition-Scope of Work-Duty AssignmentsSECTION I. This Agreement will cover all Technical and Production Employ-ees atWWTV,Cadillac,Michigan, including the Continuity Director, theSwitcher-Technical Director and regularly employed part-time employees, butexcluding on-the-air personnel,the Program Director,trafficdepartment per-sonnel, office clerical employees,salesmen, watchmen,guards and supervisorsas defined in the Act.RECOGNITIONSEC. II.The Employer agrees to recognize NABET as the exclusive repre-sentative of all classifications of employees herein designated,hereafter calledthe "bargaining unit"and will bargain collectively with the Union with respectto wages, hours of work and other terms and conditions of employmentThe Employer and the Union will not interfere with,restrain or coerce theemployees covered by this Agreement because of membership or lack of mem-bership in the Union or activity on behalf of the Employer or the Union. TheEmployer or the Union will not discriminate in respect to hiring,tenure of em-ployment, or any term or condition of employment against any employee coveredby this Agreement because of activity on behalf of the Union or the Employer.SCOPE OF WORKSEC. III.(A) While performing the duties of technician,it shall include allwork in connection with the installation (except new construction and newinstallation work covered by a contract between installer and the Company),operation and maintenance of all television broadcast equipment by means ofwhich electricity is applied in the transmitter or transference of audio or video.(B) While performing the duties of the switcher-director or director-producer,it shall include: audio and video switching, audio operation,program coordina-tion and continuity writing.(C)While performing the duties of the film and art department, it shallinclude:processing,editing,filing,cleaning, securing,routing,maintaining,shipping and receiving film; projection operation,artwork and photography.The above shall not preclude the operation of equipment by other personnelconsistent with good operating procedures.Nothing herein shall preclude theCompany from hiring independent contractors. FETZER TELEVISION, INC.567DUTY ASSIGNMENTSSEC. IV.Job duties assignment will be the sole responsibility and prerogativeof the Company.ARTICLE IIProbationary Period-Work Week-Days Off-Vacations andHolidays-Method of PayPROBATIONARY PERIODSECTIONI.During thefirst 180 daysof employment for Engineers, andduring thefirst 90days of employment for all other employees in the BargainingUnit hereunder,all employees shall receive the benefits of working conditionsand minimum scale of wages as hereinprovided but employmentmay be ter-minated without noticeby the Companyor Employee.After such period ofprobation,employmentshall bedeemed to be subject to all provisions of thisAgreement.Probation for new employees starts with date of employment.Accumulativecredit shall be given any part-time employee or vacation reliefemployee towardcompletingthe probationaryobligation.In the case of part-time and vacation relief employees,full time employment does not necessarilyfollow even though satisfactorycompletionof the probationaryperiod has beenattained.Thedepartment head has the discretion of waivingany part of theprobationary period when making periodicevaluations of an employee's ex-perienceand progress, but in no case less than 90 days.WORK WEEKSEC IT.(A) The workweek shall be five days within seven consecutivecalendar days.The work week will begin at 6:00 a.m. Sunday and end thefollowing Sunday at 6:00 a.m.The work week shall be forty hours whereverpossible.(B) A schedule showing time in and time out will be posted three(3) daysin advance of the beginning of each work week and if changes in such scheduleare required thereafter,any Employee affected shall be personally notified whensuch changeisknown but in no event later than the completion of his last workassignment.DAYS OFFSEC. III.For each work week the Company shall schedule each Employee fortwo days off.Days off shall be consecutive wherever possible, consistent withgood operating practice.VACATIONS AND HOLIDAYSSEC. IV.(A) All employees who have been in the employ of the Companysix (6)months but less than twelve(12)months shall receive one (1)week'svacation with pay.All employees who have been in the employ of the Com-pany more than twelve(12)months shall receive two (2)week's vacation withpay.(B) The vacation period shall extend from June 1 to August 21.(C) Employees,upon request,shall receive their vacation pay on the payday just preceeding their vacation.(D) The Company may require an employee to work on any holiday. Allemployees shall receive time and a half for holiday time worked; Christmas,New Year's Day, Thanksgiving, July 4th, Memorial Day and Labor Day.METHOD OF PAYSEC.V.All employees,non-exempt under the wage-hour law will be paidon an hourly basis every two weeks.ARTICLE IIITermination-Grievance ProcedureTERMINATIONSECTIONI.(A) The Company mayterminate the employment of any em-ployee forjust cause and for reduction of staff. 568DECISIONSOF NATIONAL LABOR RELATIONS BOARD(B) In the event an employee is discharged and believes he has been dis-charged without just cause,he or the Union shall have the right to have hiscase considered through the regular grievance procedure provided he requestsa review within five (5)days after such dismissal,except in the case of drunken-ness while on duty, having in possession,or drinking intoxicants on the premises,or for deliberate and aggravated misconduct.(C) Any employeereleased from the Company's employ for reduction ofstaff shall be paid severance pay as follows:(1) If employedover six months but less than one year-one week'sbasic salary.(2) If employed one year or more-two week's basicsalary.If the employee is re-employed,any subsequent severancepay will be com-puted from the date of such re-employment.(D) Normally, inthe case oflayoffs, theywill be made in the inverse orderof seniority,unless good operatingprocedure and efficiencycannot be maintained.(E) If employment is terminatedby either party, theaccrued vacation creditsif any, shallbe payable from August 31.(F) Any employee may be grantedleave ofabsencefor good cause, pro-vided such leaveof absenceshall be approvedby mutual consentof the Com-pany and the Union.At such timeas the employee returnsto regular employ-ment withthe Company,he shall resumehis previouspositionwith such rightsand privileges as existedat thebeginning of his leave of absence.(G) An employee will be granteda leaveof absence for thepurposes ofattending encampmentof or for trainingin theArmed Forces, National Guardor United StatesReserves.(H) Any employee not on probationcompelledto absent himself from workdue to illnessor disability,shallreceive a normal week's payfor a period oftwo (2) weeks of such absence. The Employer may, at itsdiscretion,requesta physician'scertificateof such an illness ordisability.Nothingherein shallconstitute a waiver ofany employee's rights under anyWorkmen's Compensa-tion Laws.(I)Employees may be required to accepttraining programsbeneficial to theCompanyunder reasonable circumstances and such training periods shall notbe construedas an interruption of continuous service.Reasonableexpensesof the employee while engaged in such training programshall be paid by theCompany.GRIEVANCE PROCEDURESEC. II.The Employeragrees to meet andconfer withrepresentatives of theUnion at reasonable times afterthe Union submits written request detailing thereason forand the subjectmatter ofthe desiredmeeting.Should any Employee,acting in an officialcapacityas a representativeof the Union, at request ofmanagementconfer with the Employerduring his regular workinghours, hemay do so without loss of time or pay.The Unionreserves the right to discipline its members for violation of itslaws and rulesnot contrary to theprovisions of thisAgreement providing thereisno Employer expenseincurredin the action.The Employer has the rightto disciplineany Employee for breaking Company rules and policies.Thereshall be no stoppageof operations either by strike or lockout during the termof this agreement because ofany dispute overmatters relatingto the provisionsherein.ARTICLE NWAGES AND JOB CLASSIFICATIONSECTION I.(A)Technicians-Cameramen,Producers, Continuity Writers:Switcher-Directors,Director-Per week0 to 6 months-------------------------------------------$80 006 to 12 months------------------------------------------85.0012 to 18 months -----------------------------------------90.0018 to 24 months----------------------------------------95.0024 to 30months -----------------------------------------100.0030 to 36 months-----------------------------------------105 00Thereafter---------------------------------------------110.00 FETZER TELEVISION,INC.569(B) Film Editor-Projectionist,Photographer-Processor,Clerk-Artist:Per week0 to 6 months--------------------------------------------$55.006 to 12 months-------------------------------------------60.0012 to 18months ------------------------------------------65.0018 to 24 months ------------------------------------------70.0024 to36 months------------------------------------------75.00Thereafter----------------------------------------------80.00Part-time employees in the above classifications will be paid in direct pro-portion to the above scales based on an accumulation of time worked.Notwithstanding the pay schedule set forth, the Company will once each yearanalyze the status of each employee with respect to ability, conduct, and generalefficiency.If in the opinion of the employee's immediate supervisor his servicehas been satisfactory, a rate increase will be granted as scheduled.However, ifthe employee's work is unsatisfactory, a rate increase may be withheld untilsatisfactory status is attained. If satisfactory status is not attained within reas-onable time, it shall be construed as cause for dismissal.(C) An employee working in more than one classification or who moves toanother classification will be paid the applicable rate during the period withinthe classification.This Agreement shall become effective as of the ------ day of -----------1960, and shall continue in full force for three (3) years from this date, andfrom year to year thereafter unless written notice shall be sent by either partyto the other party at least sixty (60) days prior to the expiration date of thisAgreement or the end of such year.Whenever such notice is given by either party of proposed changes, the exactnature of the changes desired must be stated in the notice, including proposedform of the clauses to be changed, and the parties will promptly enter intonegotiations thereof.In any event, any modifications or supplemental understandings to this Agree-ment shall be reduced to writing, signed by both parties hereto and approved bythe International Office of the Union, the same as this Agreement.IN WITNESS WHEREOF, the Parties hereto have executed this Agreementthe day and year first above written.FETZER TELEVISION, INC.By --------------------------------NATIONAL ASSOCIATIONOF BROADCASTEMPLOYEESAND TECHNICIANS, AFL-CIO LOCALNo. 410 OF THE INTER-NATIONAL,By --------------------------------By --------------------------------9.Meeting of January 13, 1961At the next meeting on January 13, 1961, the parties discussed the so-called finalcontract offer of the Respondent,supra.The Union first inquired whether there hadbeen any changes in the bargaining unit.Ellerman stated that Respondent's methodsof pay had been changed, effective January 1, 1961, and new employees (DonaldRupert and Glen Adams) had been hired on January 2 and 8, 1961, respectively.Bookkeeper Carrie was present, and explained that in the future employees wouldbe paid for holidays if approved by department heads; that 5 days' pay would be heldback to avoid difficulties in procedure; that the hourly rate would be the same as iftheir semimonthly rate had been reduced to an hourly rate by multiplying the semi-monthly rate by 24 divided by 52 and then dividing again by 40 to determine thehourly rate; and that wages would be paid on Fridays at the end of each 2-weekperiod.The Union again objected to this change in method of pay.The so-called final contract proposal,supra,was further discussed, and the Unionpointed out that it contained no material changes from Respondent's prior proposalsduring negotiations, and no reference whatever to the five disputed areas of nego-tiation-that it merely spelled out recognition of the union certification, added pro-visions permitting the Respondent to hire independent contractors and part-timeemployees, deleted a top scale bracket, and reduced the term from 5 to 3 years. Eller-man said he would reinstate the top wage bracket, but was going to stand firm on this 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinal proposal-that he considered all proposals and counterproposals of the Unionreasonable-that he was discontinuing any further negotiations, and would not putany wage into effect until the contract was signed. The Union indicated that it wouldsign the contract if Respondent would include binding arbitration, seniority, andunion-security provisions of some kind, and negotiate further on wages.The Re-spondent refused to make any concessions.Thereafter on March 20, 1961, the Union posted a letter to Respondent, as follows:DEAR MR. ELLERMAN: In accordance with the order of Mr. Owsley Vose,Trial Examiner, in Case No. 7-CA-2736, we hereby request that you meet withthe Union negotiating Committee to bargain in good faith for a contract.Wepropose March 28th and 29th as meeting dates.We, of course, hope you willrespect Mr. Vose's ruling and will reflect this respect with a change of attitudein negotiations.In accord with Mr. Vose's ruling on the non-supervisory status of engineerNorman Bradshaw we now advise you that he shall participate as a permanentmember of the Union's negotiating committee.We have heard rumors that since our last meeting in January, there havebeen changes in the operations of the station and changes in the employeeroster.As you know and as we have advised you numerous times you have anobligation under the law to advise us of such changes.We now formally re-quest information on all employees who have left employment with theCompany since our last meeting, on all employees employed since our lastmeeting with their starting wages and on all changes now in your operation.We have also heard that the Company is presently circulating a petition fordecertification and securing signatures on the promise of an immediate wageincrease and on the threat to Bradshaw and McDuffie that they would lose theirlast increase.We're sure you realize this is an unfair labor practice and if thisis true, we demand it cease at once.You are well aware that it is lawful for the Company to put into effect auniform non-discriminatory wage increase for the employees and that in thisrespect the wages of these employees are not frozen.You have been soadvised by the Union in the past but have refused to give such a wage increaseto the employees.We now again request that you put the wage scale intoeffect immediately.The Respondent replied on March 22, 19'61, as follows: 6DEAR MR. EFROYMSON:I am inreceipt of your letter dated March 20, 1961which was received by me on March 22, 1961. You refer to the intermediatereport in case number 7-CA-2736.We disagree with the findings of Mr.Vose, the trial examiner, and exceptions are being filed.You refer to a petition circulated by the company.Let me assure you thatthe company is not, or has not circulated any petition, and has not made, orwill not make any promises to employees of wage increases if they will de-certify.The company has not made, or will not make any threats of wagedecreases if the employees -do not decertify.The company has been advised thatsomekind of a petition has been signedby more than a majority of the employees in the unit.Therefore, there is aserious question on our part as to whether NABET really represents a majorityof the employees.The company will postpone answering your questions concerning wages andother information requested until a determination is made as to whether or notyou now represent a majority of the employees.10.Meeting of August 1, 1961The final meeting of the negotiating parties was held on August 1, 1961, inRespondent's office at Cadillac, Michigan.At this meeting Ellerman refused tofurnish information concerning Lovel Shore (technician) who had assumed theduties formerly performed by Norman Bradshaw.Respondent continued his re-fusal to recognize that Bradshaw, Edberg, and McDuffie were included in thebargaining unit.Practically the entire meeting was consumed with bickering as tochanges in the unit and contentions by the Respondent that newsmen, maintenancemen, and others were not definitely included in the bargaining unit; hence the6 Thereafter on April 3. 1961. a decertification petition signed by certain employees ofthe Respondent in Case No 7-RD-371 was filedwith the Board and was laterdismissed;and the Union filed a charge in the instantcase on May 17, 1961 FETZER TELEVISION, INC.571Respondent would not furnish any wage information as to such personnel.Eller-man said he would not change his position in that respect pending review by theUnited States Circuit Court of Appeals for the Sixth Circuit in the two precedingunfair labor practice cases hereinbefore mentioned.The meeting ended with noprogress in negotiations and no agreement reached.Concluding FindingsIn Case No. 7-CA-2567 heard before TrialExaminerSidney S. Asher, Jr., theBoardadopted all findings, conclusions, and recommendations of the Trial Examinerpertaining in part to discrimination in regard to the hire or tenure of employmentof Gordon Stone (janitor, maintenanceman, andpart-time cameraman), who hadbeen president of the Union's localsinceDecember 1959.Nevertheless, in Case No.7-CA-2736 theBoardadopted a conclusion of Trial Examiner Owsley Vose thatStone was not included in the bargaining unit because he performed janitor workand had been relieved of all camera or production work.The Trial Examiner andthe Board further found, however, that the Respondent had refused to bargain ingood faith with the Union by attempting to exclude Norman Bradshaw and RoyMcDuffie (engineers) from the bargaining unit by promoting them to illusory super-visory positionsin aneffort to "water down" or weaken the Union's representationin the unit.The undisputed evidence in the instant case shows that the Respondenthas in all its negotiations with the Union since that time continually refused to furnishwage data with respect to these employees, including Lovel Shore, who was laterhired to replace Bradshaw.The Respondent also refused to furnish wage data astoMike Jones (news editor and newscaster), John North, Creed, and Hartnett (an-nouncers), but they may reasonably be excluded from the unit as on-the-air per-sonnel.I find, therefore, that Respondent refused to bargain in good faith with theUnion by refusing to furnish wage data only as to Norman Bradshaw, Roy McDuffie,and Lovel Shore.Respondent admits that on or about January 1, 1961, over protest of the Union,itunilaterally changed its method of pay to employees from a semimonthly salaryto a combined hourly and semiweekly basis.Regardless of the reason for suchaction, it was a matter concerning wages about which the Respondent was requiredto bargain with the Union as the certified exclusive bargaining representative ofemployees in the appropriateunit.Without further clarification, it would be im-possible to determine the full import and effect of such action by the Respondent.I find, therefore, that with respect to wages, the Respondent refused to bargain ingood faith with the Union.Section 8(d) of the Act defines good-faith collective bargaining, as follows:(d) For the purposes of this section, to bargain collectively is the perform-ance of the mutual obligation of the employer and the representative of theemployees to meet at reasonable times and confer in good faith with respectto wages, hours, and other terms and conditions of employment, or the negotia-tion of an agreement, or any question arising thereunder, and the execution ofa written contract incorporating any agreement reached if requested by eitherparty, but such obligation does not compel either party to agree to a proposalor require the making of a concession ... .In Case No. 7-CA-2736 the Board found that the Respondent did not approachthe negotiations as a whole with the attitude of settlement through give and take,which the Act requires; that Ellerman (general manager) was willing to reach anagreement only on his own terms, and without interfering in any way with his com-plete flexibility of operations; and left to the Union the making of all moves to nar-row the areas of disagreement. In that case the Respondent announced and adoptedthe philosophy of demanding for the Union a counterbalancing concession in returnfor any agreement whatever from the Respondent. Figuratively speaking, this is anequivalent of the pagan doctrine: "An eye for an eye; and a tooth for a tooth." TheRespondent has consistently followed this doctrine to the present stage of negotiations.Following a hearing in the foregoingcase inAugust 1960, five areas of disagreementbetween the parties were outlined, and negotiations were resumed on August 24,1960.The Respondent refused to bargain piecemeal and indicated that it wouldinsist upon agreement on a complete contract before entering into any binding com-mitment on any of the areas in dispute.Whenever the Union requested wage in-formation it was grudgingly furnished in part, but denied as to personnel that theRespondent unilaterally determined were supervisors or performing work not clearlydefined in the appropriate unit, despite certain findings of the Board to the contrary.It refused to bargain as to which employees were properly included or excluded from 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe bargaining unit.No regard was given to a choice by the interested employeesthemselves, as to whether they desired or elected representation by the Union.Whenthe Union objected to Respondent changing its pay methods purportedly to clearup confusion of its own making, the Respondent arbitrarily and unilaterally changeditsmethods without bargaining with the Union concerning its effect upon the wagescale, other benefits, and conditions of work.When the Union requested a probationperiod of 90 days for engineers commensurate with the period already affordedproduction employees, the Respondent proposed to place all employees on permanentprobation by a merit system to be administered solely by the Respondent through itsown supervisors.When the Union proposed seniority provisions for layoffs andwage increases, the Respondent insisted that such provisions must be tempered orcontrolled by its own merit system.The Respondent was adamant in demanding thatwage rates conform to those paid by local industries, and insisted upon a no-strikeclause in the contract, but when the Union proposed some form of union-securityprovisions such as a union shop, agency shop, and checkoff of union dues, the Re-spondent demanded in exchange a waiver of the right to strike in any event.When-ever the Union proposed some form of binding arbitration to settle disputes arisingunder the contract or grievances that could not be disposed of by a grievance pro-cedure, the Respondent expressed hostility to the entire idea, but proposed nonbindingarbitration if the Union would give up all demands for union security and a unionshop.On at least one occasion the Respondent raised a bad-faith doubt that theUnion had lost its majority status when it heard than an abortive petition was beingcirculated among employees at its television station to decertify the Union, and at-tempted to break off negotiations before any such petition was actually filed withthe Board.Finally on or about November 1, 1960, the Respondent submitted itsfinal contract offer in written form, omitting all reference to the five areas in disputeconcerning which many fruitless days and weeks had been devoted by the Unionin trying to reach a satisfactory agreement with the Respondent.The foregoing findings and conclusions represent only a partial summary of thehighlights of negotiations between the parties; and needless to say, the record is devoidof any proposals or concessions by the Respondent that any self-respecting bargainingagent for employees could in good conscience accept, or that afford a basis for furthernegotiations.Further negotiations will be futile unless and until the Respondentreverses its hostility to the principles of collective bargaining which the NationalLabor Relations Act, as amended, was designed to foster and promote.I find, therefore, that the Respondent by refusing to furnish wage data and otherinformation to the Union relating to changes in unit personnel, by unilaterally chang-ing its method of paying wages to employees without negotiating with the Union, andby conducting negotiations with a fixed intention of not reaching an agreement orentering into any final or binding collectivebargaining agreement, the Respondenthas at all times since November 22, 1960, as alleged in the complaint, refused tobargain collectively in good faith with National Association of Broadcast Employeesand Technicians, AFL-CIO, as the exclusively certified representative of its em-ployees in the appropriate unit found above.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.National Association of Broadcast Employees and Technicians, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act, and has beenat all times material to this case the exclusive bargaining representative of all em-ployees in the certified unit for the purposes of collective bargaining, consisting of:All technical and production employees at the Employer's Cadillac, Michigan,television station, including the continuity director, the switcher-technical direc-tor,and regularly employed part-time employees, but excluding on-the-airpersonnel, the program director, traffic department personnel, office clericalemployees, salesmen, watchmen, guards, and supervisors as defined in the Act.2.By refusing to bargain collectively in good faith with the Union as the exclusiverepresentative of its employees in the certified unit on and after November 22, 1960,the Respondent has engaged in and is engaging in unfair labor practices in violationof Section8(a)(5) and (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]